Citation Nr: 9921496	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-11 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bronchiectasis.

2.  Entitlement to an increased rating for pleural thickening 
with emphysema, pleurisy and dyspnea, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel




INTRODUCTION

The veteran had active service from July 1947 to August 1951 and 
from November 1952 to September 1953.  This appeal arises from a 
November 1991 rating decision of the St. Petersburg, Florida 
Regional Office (RO) that denied a claim for a rating in excess 
of 10 percent for pulmonary disability.  The case was remanded 
from the Board to the RO in May 1995.  

By rating decision in August 1996, a 30 percent evaluation was 
assigned for pulmonary disability effective from the date of 
claim in August 1991, and entitlement to service connection for 
bronchiectasis was denied.  A supplemental statement of the case 
was issued on August 7, 1996 which addressed the issues of 
whether a rating in excess of 30 percent was warranted for 
pulmonary disability and entitlement to service connection for 
bronchiectasis.  A timely substantive appeal was received on 
September 30, 1996 relative to the issue of service connection 
for bronchiectasis; accordingly, this issue has been perfected on 
appeal and is before the Board for adjudication.

The case was remanded from the Board to the RO in December 1996 
for additional development of the evidence.  

In July 1998, the veteran submitted a written withdrawal of his 
appeal regarding the issues of entitlement to service connection 
for bronchitis, pneumonia, and right lower lobe lung collapse.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence to 
show a nexus between bronchiectasis, that was first manifest in 
the 1980s, and disease or injury in service.

2.  The veteran's claim of entitlement to service connection for 
bronchiectasis is not plausible.

3.  All relevant evidence necessary for an equitable disposition 
of the veteran's increased rating claim has been obtained by the 
RO.

4.  Under the old rating criteria, the veteran's service 
connected respiratory disability is productive of severe 
pulmonary emphysema manifested by exertional dyspnea sufficient 
to prevent climbing one flight of steps or walking one block 
without stopping, ventilatory impairment of severe degree 
confirmed by pulmonary function tests, and a marked impairment of 
health.

5.  Under the new rating criteria, pulmonary function test 
results show that the veteran has Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 
less than 40-percent predicted.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bronchiectasis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  For the period prior to October 7, 1996, the criteria for the 
assignment of a 60 percent rating for the service connected 
pleural thickening with emphysema, pleurisy and dyspnea have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, to 
include §§ 4.1, 4.2, 4.7, Diagnostic Code 6603 (as in effect 
prior to October 7, 1996). 

3.  For the period from October 7, 1996, the criteria for the 
assignment of a 100 percent rating for the service connected 
pleural thickening with emphysema, pleurisy and dyspnea have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, to 
include §§ 4.1, 4.2, 4.7, Diagnostic Code 6603 (as in effect from 
October 7, 1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The service medical records to include the August 1953 separation 
examination are negative for findings or diagnoses of 
bronchiectasis.

An initial service connection claim was received in October 1964.  
The veteran requested service connection for pneumonia.

On VA examination in November 1964, there were no findings or 
diagnoses of bronchiectasis.  Chest x-rays revealed minimal 
diffuse pulmonary emphysema and pleural thickening.

By rating action in January 1965, service connection was awarded 
for pleural thickening with minimal emphysema and a 10 percent 
rating was assigned effective from October 1964 under Diagnostic 
Code (DC) 6810.

A July 1979 statement from W. B. Kelley, M.D., shows that the 
veteran had moderate obstructive pulmonary disease.  A treatment 
notation from Dr. Kelley in 1979 includes an assessment of 
chronic obstructive pulmonary disease, chronic bronchitis, 
possibly emphysema, possibly a little bronchiectasis although the 
veteran was really not symptomatic for that disability, and a 
possibility of some restrictive disease due to prior scarring 
from pneumonia.

A January 1980 statement from Dr. Kelley indicates that he had 
been treating the veteran with a diagnosis of obstructive lung 
disease secondary to chronic heavy tobacco use, chronic 
bronchitis, and possibly an element of emphysema although it was 
not certain that he suffered from emphysema.  

A January 1991 treatment notation from Dr. Kelley indicates that 
the veteran had had some difficulty with his breathing recently.  
The assessment was bronchiectasis with superimposed infection.

In August 1991, the veteran filed a claim for an increased rating 
for his service connected pulmonary disability.

A December 1991 VA examination report indicates that since 1964, 
the veteran suffered from pulmonary difficulties at least every 
six months.  He would frequently have pleurisy.  His last 
pulmonary episode was in January 1991 when he was diagnosed with 
bronchiectasis.  Following examination, the diagnosis was 
bronchiectasis with a history of multiple episodes of pneumonia 
and partial pneumothorax on the right.  

Private treatment records from the mid-1980s to the early 1990s 
include assessments of bronchiectasis.

A February 1992 pulmonary function test was interpreted as 
showing severe obstructive disease, unable to exclude restrictive 
disease.  

On VA fee basis pulmonary examination in November 1995, the 
veteran complained of shortness of breath on mild exertion such 
as walking one block, and recurrent attacks of wheezing and 
coughing.  There was no history of night sweats, night fever, or 
loss of weight.  He also complained of recurrent attacks of chest 
pain with exertion and sometimes at rest.  On examination, breath 
sounds were diminished.  There were mild scattered bilateral 
wheezes.  The impressions were chronic obstructive pulmonary 
disease, and a history of pulmonary tuberculosis that appeared to 
be dormant.  Chest x-rays showed fullness of the right hilum and 
apical scarring.  

Records from West Florida Medical Center Clinic includes a 
January 1992 notation that shows that the veteran was stable.  
The lungs were clear.  The assessment was chronic bronchitis and 
bronchiectasis.  An April 1993 notation that shows lab work and 
chest x-rays were reportedly okay.  He did not have any current 
chest pain or shortness of breath.  He continued to have a 
chronic cough.  On examination, there was bilateral equal chest 
expansion.  There were no crackles or wheezes.  The assessment 
was chronic bronchitis, clinically stable.  In April 1994, some 
mild chronic obstructive pulmonary changes were noted.  
Impressions in February 1996 included chronic obstructive 
pulmonary changes.

By rating action in August 1996, a 30 percent rating was assigned 
for pleural thickening with emphysema, pleurisy, and dyspnea 
effective from the date of the increased rating claim in August 
1991 under DC's 6810 and 6603.

In January 1997, the veteran contended that bronchiectasis was 
caused by pneumonia.  He further indicated that he had multiple 
hospitalizations for pneumonia in service.  

Received in February 1997 were records from Frank Messina, M.D., 
of Pensacola Lung Group from January to October 1996.  In January 
1996, it was noted that the veteran had been referred for 
evaluation of dyspnea on exertion.  He stopped smoking about 3 to 
4 years before.  Cough and sputum production were reduced.  He 
continued to have dyspnea on exertion and wheezing on and off.  
The veteran was able to walk at ground level without too much 
problem, but a slight uphill climb (even a couple hundred feet) 
caused him to be short of breath.  He did not have any hemoptysis 
or focal chest pain.  He occasionally took Amoxicillin for 
episodes of acute bronchitis.  Pulmonary function tests performed 
in December 1995 showed significant chronic obstructive pulmonary 
disease with FEV1 of 1.69 liters (56 percent of predicted).  The 
veteran had been on bronchodilators in various forms without any 
improvement and he had stopped using them.  He had been gaining 
weight recently.  Activity level was reduced in part due to 
dyspnea on exertion.  

On examination, there was mild expiratory obstruction with 
generally good airflow.  There was no wheezing or rhonchi heard, 
even on forced exhalation.  Pulmonary function tests were not 
repeated due to the studies conducted in December 1995.  Chest x-
rays showed some thickened bronchial markings, evidence for 
hyperinflation, and chronic changes in general.  No acute process 
was seen.  The impression was chronic obstructive pulmonary 
disease, moderate in nature.  Dr. Messina noted that it was felt 
that the veteran's primary problem was chronic obstructive 
pulmonary disease probably due to his long-term cigarette 
smoking.  The examiner was suspicious that there might have been 
a predisposition to underlying bronchospasm perhaps prior to this 
time, but the veteran did not seem to have any evidence of asthma 
or bronchospasm at that time.  Disability from his airway disease 
was significant.  

In April 1996, Dr. Messina reported that the veteran seemed to be 
doing pretty well with his chronic obstructive pulmonary disease.  
He stayed fairly active without dyspnea on exertion.  He seemed 
to be having trouble sleeping.  He would take naps during the day 
and he was very inactive for the most part.  He was able to 
perform what he described as "piddling around" without dyspnea.  
He had minimum cough and sputum.  On examination, weight was up 5 
pounds.  Breath sound were decreased.  There was mild expiratory 
obstruction.  No wheezing or rhonchi were identified.  

Dr. Messina reported in October 1996 that the veteran got along 
pretty well without chills, fever, or limitations due to dyspnea 
although his lifestyle was very sedentary.  On examination, 
oxygen saturation at rest on room air was 95 percent.  There were 
scattered rhonchi in the chest wall with normal resonance and 
mild expiratory obstruction.  Dr. Messina opined that the veteran 
seemed to be stable and reasonably well.  

Recent VA outpatient records include a November 1995 notation 
that shows that the lungs sounded clear.  The assessment in 
September 1996 was pleurisy.  In November 1996, the lungs were 
clear but breath sounds were decreased.  The assessment was 
chronic obstructive pulmonary disease.  In February 1997, the 
veteran complained of right lung pain, but he was unable to take 
anything for it.  

A VA pulmonary examination was conducted in April 1997 and a 
pulmonary function test was conducted in early May 1997.  Results 
from the pulmonary examination and pulmonary function test are 
contained in reports dated in April and May 1997.  The examiner 
noted that the veteran's claims folder had been carefully 
reviewed.  The veteran reported having episodes of bronchitis and 
or pneumonia two to three times each year that were treated with 
antibiotics.  Records from Sacred Heart Hospital from November 
1969 showed chronic inflammation.  There was no description of 
findings suggestive of bronchiectasis.  The veteran claimed that 
he was able to walk a distance of one block at which point he 
would become tired and short of breath.  When the examiner saw 
the veteran, there was no evidence of cyanosis, clubbing of the 
fingers, or shortness of breath.  Lungs were clear on examination 
although there were coarse breath sounds in the right chest.  
There were no rales, rhonchi, or wheezes.  It seemed to the 
examiner that the veteran's shallow respirations were largely 
voluntary.  

Finger oximetry revealed 95 percent oxygen saturation.  Chest x-
rays showed some chronic parenchymal density in the right base 
with some scarring.  Pulmonary function tests revealed the 
following.  FVC = 3.47L which was 83 percent of the predicted 
value and was normal.  FEV1 = 1.97 which was 68 percent  of the 
predicted value.  FEV1/FVC = 57 percent with a predicted value of 
82 percent.  Diffusion studies were done and Dsb (adj) 
ml/min/mmHg predicted was 6.47 and the percentage of the 
predicted value was 25 percent.  DLCO (adj) = 6.63 and was 26 
percent of the predicted value.  Both of these findings showed 
significantly decreased diffusion capacity.  Arterial blood gases 
were slightly abnormal showing a Pa02 = 70.00 mmHg which was 96 
percent of arterial oxygen saturation.  

The diagnosis was a history of childhood pulmonary tuberculosis, 
but the extent of that was not clear although x-rays taken during 
service showed only scarring at the right lower lung.  In any 
case, there was no evidence in the military record that the 
veteran ever had any active pulmonary tuberculosis.  The medical 
records were clear that the veteran had at least 6 episodes of 
pleurisy, most of which were confined to the right lower lung.  
The cause of the pleurisy and the basis upon which the diagnosis 
was made was never clear in the military records.  There was 
clear evidence that the veteran had recurrent episodes of acute 
bronchitis and pneumonia which were documented in the military 
records.  A question of bronchiectasis had been raised.  There 
was no evidence of bronchiectasis at the time of this 
examination.  Furthermore, on bronchoscopic examination in 1969 
there was no evidence of bronchiectasis found.  

In regard to the correct diagnosis, the examiner noted that the 
veteran had old pulmonary fibrosis caused by pleurisy, bronchitis 
and pneumonia.  This was the most likely cause of his markedly 
decreased diffusion capacity of 25 percent and it was opined that 
this was the area that was inflamed by the veteran's episodes of 
pleurisy, bronchitis and pneumonia.  

Pulmonary function tests were consistent with moderate 
obstructive lung disease.  The examiner noted that he had been 
asked to address the likelihood of the veteran's present 
condition being etiologically related to prior conditions that 
were service connected to include pleural thickening with minimal 
emphysema, pleurisy and dyspnea.  The examiner opined that the 
pleural thickening and findings on x-ray in the right lower lung 
were most likely related to old tuberculosis.  It was also noted 
that the veteran had a long history of cigarette smoking which 
was regarded as a principal reason why people get emphysema and 
chronic obstructive lung disease.  His bronchitis which was 
chronic and recurrent was indeed related to episodes of frequent 
bronchitis and bronchial pneumonia that he had during the 
service.  

The examiner further noted that he had been asked about whether 
the veteran met the 1996 criteria changes for evaluating 
pulmonary disabilities.  The veteran was down to 25 percent of 
diffusion capacity.  The rating for interstitial lung disease 
which fit the veteran's condition in the right lower lung field, 
was met by the veteran's diffusion capacity of 25 percent under 
DC 6604 relating to chronic obstructive lung disease.  



II.  Service connection for bronchiectasis.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was aggravated 
by service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Where a veteran served 90 days or more during a 
period of war or during peacetime after December 31, 1946 and 
bronchiectasis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well grounded.  
The Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A.  § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented a 
well grounded claim; that is a claim which is plausible.  If he 
has not presented a well grounded claim, his appeal must fail, 
and there is no duty to assist him further in the development of 
his claim as any such additional development would be futile.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As explained 
hereinbelow, the Board finds that the veteran has not presented a 
well grounded claim of entitlement to service connection for 
bronchiectasis.

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  A well 
grounded claim is a plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 38 
U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 81 
(1990).  To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief by a 
fair and impartial individual that the claim is plausible.  Where 
the determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to fulfill 
the well grounded claim requirement of 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 2 
Vet. App. 141 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting definition 
of well- grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. 
App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 3.307 
(1998)) and the veteran presently has the same condition; or (2) 
a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there is a 
showing of continuity of symptomatology after discharge, and 
medical evidence relates the symptomatology to the veteran's 
present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1998).

The service medical records are silent regarding complaints, 
clinical findings or diagnoses of bronchiectasis.  Likewise, 
there are no medical records to demonstrate the presence of 
bronchiectasis within the initial post service year.  The first 
mention of bronchiectasis in the medical record is found in Dr. 
Kelley's 1979 assessment to the effect that there was possibly a 
little bronchiectasis although the veteran was not really 
symptomatic relative to that disability.  Thereafter, from the 
mid-1980s through the early 1990s, VA and private medical record 
included diagnoses of bronchiectasis.  Most recently, on VA 
examination in April 1997, following a careful review of the 
medical record and current examination to include x-rays, the 
examiner opined that there was no current evidence of 
bronchiectasis.  

There is no medical evidence or opinion of record that would 
establish a nexus between any currently existing bronchiectasis 
that was first manifest during the 1980s and disease or injury in 
service.  The only evidence that would support the veteran's 
claim of service connection for bronchiectasis is found in his 
statements; however, lay evidence is inadequate to establish a 
medical nexus diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, as the unequivocal medical evidence shows 
that bronchiectasis, if currently present, was first manifest 
many years after service and there is no medical evidence linking 
it to service, the veteran has not met the initial burden under 
38 U.S.C.A. § 5107(a) of presenting a well grounded claim of 
service connection for bronchiectasis. 


III.  Increased rating claim.

The Board finds the veteran's claim for increased compensation 
benefits for a pulmonary disability is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) ( hereinafter, "the 
Court") has held that when a veteran claims a service-connected 
disability has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court has 
also stated that where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is required 
to comply with the duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107(a).  The case was remanded in January 1996 for 
additional development of the evidence.  In this regard, all 
available current medical records have been obtained from VA and 
private health care providers and the veteran was afforded a VA 
pulmonary examination in April 1997 to include a pulmonary 
function test.  Accordingly, all requested development has been 
accomplished and the current record is adequate to evaluate the 
veteran's claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  The Department of Veterans Affairs (VA) 
has a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 which require that each disability be viewed in 
relation to its entire recorded history, that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition, and that each disability be considered from the point 
of view of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness of 
the affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the disability 
upon the person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse decisions 
based upon a single, incomplete, or inaccurate report, and to 
enable the VA to make a more precise evaluation of the level of 
the disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

In addition, the regulations pertaining to rating respiratory 
disabilities were revised effective October 7, 1996.  The Court 
has held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  Following the Board's 
December 1996 remand, the veteran's increased rating claim was 
considered under the new respiratory rating criteria.

Under the "old" regulations in effect prior to October 7, 1996, 
a single rating will be assigned under the diagnostic code which 
reflects the predominant disability picture with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation. 38 C.F.R. § 4.96.  DC 6603, 
pulmonary emphysema, reflected the predominant disability picture 
for the veteran's respiratory disability.  Under DC 6603, a 30 
percent evaluation is warranted for moderate pulmonary emphysema 
with moderate dyspnea occurring after climbing one flight of 
steps or walking more than one block on a level surface and 
pulmonary function test results which are consistent with 
findings of moderate emphysema; a 60 percent evaluation is 
warranted for severe pulmonary emphysema manifested by exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping, ventilatory impairment of 
severe degree confirmed by pulmonary function tests, and a marked 
impairment of health; a 100 percent evaluation requires 
pronounced pulmonary emphysema which is intractable and totally 
incapacitating and which is manifested by dyspnea at rest, or 
marked dyspnea and cyanosis on mild exertion.  The severity of 
the emphysema must be confirmed by chest x-rays studies and 
pulmonary function tests.   

The revised or "new" regulations as they pertain to pulmonary 
emphysema (DC 6603) are as set forth below:  

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo 
or cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy                                                   
100  

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit)                                                                                     
60  

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted             30  

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.              10 

Under the new regulations, Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted warrants a 100 percent evaluation.  On VA 
pulmonary function test in May 1997, the  DCLO result was 6.63, 
or 26 percent of the predicted value.  

The examiner commented in May 1997 that the veteran had old 
pulmonary fibrosis caused by pleurisy, bronchitis and pneumonia 
that was most likely the cause of the markedly decreased 
diffusion capacity of 25 percent.  Although the veteran is 
service connected for pleurisy, but not for bronchitis and 
pneumonia, there is no basis within the record to determine what 
percentage of the decreased diffusion capacity is due to service 
connected versus non-service connected disability. Thus, the 
pulmonary function test results warrant a 100 percent evaluation 
under DC 6603, as presently in effect.  

Conversely, the evidence does not demonstrate the presence of 
pronounced pulmonary emphysema which is intractable and totally 
incapacitating and which is manifested by dyspnea at rest, or 
marked dyspnea and cyanosis on mild exertion as would be 
necessary for the assignment of a 100 percent rating under the 
old regulations.  Pulmonary function tests were consistent with 
only moderate obstructive lung disease.  Moreover, the veteran 
has reported being able to walk one block before becoming tired 
and short of breath.  While he led a sedentary lifestyle, he 
apparently got along pretty well.  The new respiratory 
regulations therefore are clearly more favorable to the veteran.  

The Board further notes that the Court in Karnas did not 
specifically address the issue as to what effective date to 
assign if the liberalizing change was the most favorable to the 
claimant.  However, the Court later addressed this matter in 
DeSousa v. Gober, 10 Vet. App. 461 (1997).  As the Court noted, 
38 U.S.C.A. § 5110(g) provides:  "[W]here compensation, 
dependency and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue."  In this 
case, a 100 percent rating under the new respiratory criteria is 
warranted from the date of the regulatory change effective on 
October 7, 1996.  The Board must therefore consider whether a 
rating in excess of 30 percent is warranted under the old 
criteria for the period prior to October 7, 1996.

Under the old criteria, a 60 percent evaluation is warranted 
under DC 6603 upon a finding of severe pulmonary emphysema.  The 
first criterion under DC 6603 is whether the evidence shows that 
the veteran suffers from exertional dyspnea sufficient to prevent 
climbing one flight of stairs or walking one block without 
stopping.  On VA examination in November 1995, the veteran 
complained of shortness of breath on mild exertion such as 
walking one block.  In February 1997, Dr. Messina indicated that 
the veteran could walk at ground level without too much problem, 
but a slight uphill climb caused shortness of breath.  
Thereafter, on VA examination in April 1997 the veteran reported 
that he would become tired and short of breath after walking one 
block.  This evidence shows that the veteran suffers from 
exertional dyspnea as defined under DC 6603.  

The next criterion is whether there is severe ventilatory 
impairment as confirmed by pulmonary function tests (PFT's).  A 
PFT in February 1992 was interpreted as showing severe 
obstructive disease; in December 1995, a PFT showed significant 
chronic obstructive pulmonary disease; and in May 1997, PFT 
findings were interpreted as being consistent with moderate 
obstructive disease.  These PFT's, in the aggregate, more closely 
demonstrate the presence of severe rather than moderate 
ventilatory impairment.  

The last criterion for consideration is whether pulmonary 
disability results in marked impairment of the veteran's health.  
In November 1995, it was reported that the veteran suffered from 
recurrent attacks of chest pain with exertion.  At times, these 
attacks occurred when the veteran was resting.  Dr. Messina 
reported in February 1997 that bronchodilators had not improved 
the veteran's respiratory condition.  The veteran's activity 
level was noted as being reduced.  In April 1996, Dr. Messina 
reported that the veteran was having trouble sleeping and that he 
was inactive for the most part.  The veteran reported that he was 
only able to "piddle" around without suffering from dyspnea.  
This evidence shows that the veteran's respiratory disability 
results in marked impairment of his health.  The Board finds that 
the evidence demonstrates the presence of severe pulmonary 
emphysema, but no more, under the old regulatory criteria.  
Accordingly, the evidence supports the assignment of a 60 percent 
evaluation for the period on appeal prior to October 7, 1996.  As 
previously discussed, the criteria for the assignment of a rating 
in excess of 60 percent under the old criteria have not been met.



ORDER

As a well grounded claim has not been presented, entitlement to 
service connection for bronchiectasis is denied.

Entitlement to the assignment of a 60 percent rating prior to 
October 7, 1996 and the assignment of a 100 percent rating since 
October 7, 1996 for the service connected pleural thickening with 
emphysema, pleurisy and dyspnea are granted, subject to the law 
and regulations governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

